Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest the apparatus claims as recited In independent claims 2, 18 and 21 of the instant invention comprising, inter alia a cleaning kit for use during minimally invasive surgery, the cleaning kit comprising: a cleaning device configured for cleaning a surgical scope during the minimally invasive surgery, the cleaning device comprising: a housing defining an interior, the housing comprising a first part comprising a closed bottom, an open top, and a sidewall extending from the bottom to the top of the first part, and a second part connected to and positioned over the open top of the first part comprising at least one opening for accessing the interior of the housing; a heating element disposed in the interior of the housing; and a connector extending from the sidewall of the first part of the housing configured to removably attach the cleaning device to a tubular portion of a trocar, the connector comprising a first arm and a second arm that are integrally molded with the sidewall of the first part and which area configured to receive and engage an outer surface of the tubular portion of the trocar to removably attach the cleaning device to the trocar; and a cannula cleaner comprising an elongated body having a first end comprising a cleaning tip and a second end, the cannula cleaner being configured for insertion through a proximal open end of the trocar, so that the cleaning tip can contact an inner surface of the trocar for cleaning.
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
11/8/2021